Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

The Inspector General of the Social Security Administration,
Petitioner,
v.
Denisse Del Pilar Bonilla,
Respondent.
Docket No. C-14-1678
Decision No. CR4435

Date: November 17, 2015

DECISION

Respondent, Denisse Del Pilar Bonilla, was awarded Social Security disability insurance
benefits in April 2008. In July 2013, she responded to a series of questions the Social
Security Administration (SSA) posed about her impairments and her abilities. The
Inspector General (IG) for SSA now charges that she violated section 1129 of the Social
Security Act (Act) because, in her responses, she knowingly made false statements and
misrepresentations of material fact regarding her alleged disability, functional abilities,
and activities. SSA proposes imposing against her a $20,000 civil money penalty (CMP).

For the reasons set forth below, I agree that Respondent Denisse Bonilla knowingly
misrepresented material facts to SSA for its use in determining her continuing eligibility
for disability insurance benefits, and I consider $20,000 a reasonable penalty.

Background

Section 1129(a)(1) of the Act subjects to penalty any person (including an organization,
agency, or other entity) who:
(A) makes, or causes to be made, a statement or representation of a
material fact, for use in determining any initial or continuing right to or the
amount of monthly insurance benefits under title II . . . that the person
knows or should know is false or misleading, '

(B) makes such a statement or representation for such use with knowing
disregard for the truth, or

(C) omits from a statement or representation for such use, or otherwise
withholds disclosure of, a fact which the person knows or should know is
material to the determination of any initial or continuing right to or the
amount of monthly insurance benefits under title II . . . if the person knows,
or should know, that the statement or representation with such omission is
false or misleading or that the withholding of such disclosure is

misleading ....

See also 20 C.F.R. § 498.102(a) (authorizing the IG to impose a penalty against any
person who has made a statement or representation of a material fact for use in
determining any initial or continuing right to or amount of title II benefits, and who

new, or should have known, that the statement or representation was false or misleading,
or who omitted a material fact, or who made such a statement with “knowing disregard
for the truth.”)

The Act defines a material fact as one that “the Commissioner of Social Security may
consider in evaluating whether an applicant is entitled to benefits under title Il... .” Act
§ 1129(a)(2); 20 C.F.R. § 498.101.

The Commissioner of Social Security has delegated to the IG the authority to impose
penalties under section 1129. See 20 C.F.R. § 498.102.

In this case, the IG contends that, in responding to the continuing-disability-review
questions posed by SSA, Respondent Denisse Bonilla and her husband, Javier,
deliberately and repeatedly misrepresented her functional abilities so that she could
continue receiving Social Security disability insurance benefits.” By letter dated June 5,
2014, the IG advised Respondent Denisse Bonilla of his determination and the proposed
penalty. SSA Ex. 8. Respondent requested a hearing.

' Title II of the Act governs the Social Security disability insurance program.

> Javier Bonilla’s appeal, docketed as C-14-1677, was heard in tandem with this case.
On April 28, 2015, I heard jointly this appeal and the related appeal of Javier Bonilla (C-
14-1677). Ms. Erin Justice appeared, representing the SSA IG. Respondent Denisse
Bonilla and her husband, Javier, represented themselves. We convened via video
teleconference from the offices of the Departmental Appeals Board in Washington, D.C.
Ms. Justice, the parties, and their witnesses appeared from Tampa, Florida.

The parties have filed pre-hearing briefs (SSA Br.; R. Br.) and post-hearing briefs (SSA
Post-hrg. Br.; R. Post-hrg. Br.). I have admitted into evidence SSA Exhibits (SSA Exs.)
1-19 and Respondent’s Exhibits (R. Exs.) 1-3. Order Following Prehearing Conference
at 2 (March 20, 2015); Transcript (Tr.) at 6.

Issues
The issues before me are:

1. Did Respondent Denisse Bonilla make, or cause to be made, to SSA a statement or
representation of a material fact that she knew or should have known was false or
misleading, for SSA’s use in determining her right to Social Security Disability
Insurance benefits (title II) and/or the amount of those benefits, or did she omit a
material fact or make such a statement with knowing disregard for the truth; and

2. if so, is the $20,000 proposed penalty reasonable?
Discussion

I. Respondent Denisse Bonilla violated section 1129 of the
Act because she knowingly made false statements and
representations to SSA for its use in determining her
ongoing eligibility for Social Security disability insurance
benefits.*

To satisfy the basic definition of “disability,” an individual must have a severe medically
determinable physical or mental impairment that makes her unable to perform her past
relevant work or any other substantial gainful work. 20 C.F.R. § 404.1505.

In April 2008, Respondent Denisse Bonilla was awarded disability insurance benefits,
effective April 2006. SSA Ex. 2.

* My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.
After finding someone disabled, SSA must occasionally reevaluate the individ
impairments to determine if she is still eligible for benefits, a process referred
“continuing disability review.” If medical or other evidence establishes that t

ual’s
toasa
e recipient

is no longer disabled, her benefits will end. 20 C.F.R. §§ 404.1589, 404.1590. In this
case, on July 10, 2013, SSA sent Denisse Bonilla two forms: a Continuing Disability
Review Report and a Function Report. SSA Exs. 3, 4. The agency directed her to

complete the documents and return them to SSA, which she did, completing t
July 9 and August 26, 2013. SSA Ex. 3 at 12; SSA Ex. 4 at 1. Among her
representations were the following:

e forms on

e She claimed that she could not concentrate and was afraid of the outside world.

SSA Ex. 4 at 1.

e She said that, from the time she woke up until she went to bed, she
home. SSA Ex. 4 at 2.4

stayed

e She claimed that she was afraid to go outside because she had panic attacks

and that she went out only once or twice a month. SSA Ex. 4 at 4.

e Although she initially checked that she could drive, she scratched out that

response and indicated that she did not walk, drive, or take public
transportation, but could only ride in a car. SSA Ex. 4 at 4.

mn

x. 4 at 4.

e said that she shopped by computer with the assistance of her husband. SSA

e She said that her ability to handle money had changed because she could not “go

be accompanied. SSA Ex. 4 at 5.

out to do what most people do.” She went to the doctor when necessary but had to

e She said: “I can’t go out in public where [too] many people [are] around” because

“fears of going out of [her] house, [e]specially of tall buildings.” SSA

SSA’s Disability Determination Services was obviously skeptical about her cl:

“[I] get panic attack[s].” SSA Ex. 4 at 6. She stated that she suffered unusual

Ex. 4 at 7.

aims

because it investigated and determined that Respondent Denisse Bonilla was not disabled.

SSA Ex. 6. SSA notified Respondent Denisse Bonilla that her benefits would

end as of

January 2014. Respondent appealed. In her request for reconsideration, she checked that
her condition had changed since she last completed a disability report and described those

* Although Respondent Denisse Bonilla made numerous false statements, the

IG bases

the CMP on just four of them. See I.G. Br. at 8. I highlight in bold those statements that

the IG specifically points to as false and relies on to justify the CMP.
changes as “panic attacks, anxiety.” SSA Ex. 5 at 1. She wrote that she didn’t shower
because of her depression and “can’t function.” She said that she could not leave the
house due to panic attacks. SSA Ex. 5 at 5.

Overwhelming evidence gives lie to Respondent Denisse Bonilla’s claims that her
anxiety and panic attacks made her almost totally incapacitated.

Respondent’s school involvement. Investigators spoke to the principal and teacher of the
school that Respondent Denisse Bonilla’s children attended during the 2012-2013
academic year.

In a written statement, the (then) school principal confirmed that, from August 2012
through June 2013, Respondent’s children attended her school. During that time, she
observed Ms. Bonilla. SSA Ex. 17. The principal “regularly did the car line” and
observed Respondent there. She also saw her as a “walk-in” (walking her child into the
classroom). Tr. 11. According to the principal, Respondent Denisse Bonilla also
attended parent-teacher conferences and communicated effectively in English. She was
“friendly, sociable and her behavior appeared appropriate.” She dressed appropriately
and maintained good hygiene. SSA Ex. 17; SSA Ex. 13 at 2-3 (Montgomery Decl. ff 11,
12, 13, 14, 15); Tr. 10, 12.

One of the teachers at the school told investigators that the Bonillas’ son was in her class
and that she saw Denisse Bonilla weekly from October 2012 through June 2013.
Respondent Denisse Bonilla dropped her child off at school “most mornings.” She was
not accompanied by her husband or anyone else (other than her child). The two women
engaged in conversation about once or twice a month. Those conversations were in
English. (The teacher does not speak Spanish). The teacher agreed that Ms. Bonilla
appeared to be “‘a socially interactive person,” and their interactions were “normal.” SSA
Ex. 13 at 2 (Montgomery Decl. 7, 8, 9, 10); Tr. 15-19.

Respondent’s automobile. As noted above, the school principal observed Respondent
Denisse Bonilla “in the car line.” Other compelling evidence undercuts Respondent
Denisse Bonilla’s claim that she was unable to drive.

Throughout the time she claimed to be disabled by panic attacks, Respondent Denisse
Bonilla had a Florida driver’s license, which was originally issued in January 2004 (SSA
Ex. 10 at 7) and renewed in November 2009 (SSA Ex. 10 at 2, 6). In obtaining the
license, she denied that she suffered from any mental disorder or disease and declared
that she had no physical or mental disabilities that would affect her driving. SSA Ex. 10
at 8. No evidence in her state driving records suggests that she ever reported to the State
Department of Motor Vehicles any such disability. SSA Ex. 10. In renewing her license,
she would have been required to affirm that she had no disabilities that would affect her
driving. SSA Ex. 6 at 4; see SSA Ex. 10 at 6.

On July 23, 2013, Respondent Denisse Bonilla purchased a white 2013 Kia Optima. SSA
Ex. 11. According to the Bonillas, she made the purchase because Javier Bonilla’s poor
credit rating precluded him from obtaining financing. Her credit was better. Tr. 25. The
dealership sales manager told Tom Montgomery, financial crime investigator for the
Florida Cooperative Disability Investigative Unit, that Respondent Denisse Bonilla was
the sole purchaser; she completed and signed all necessary financial and sales documents,
which were written in English. He agreed that she was a “socially interactive” person.
She and her husband drove the car away, although the sales manager was not certain who
was driving. SSA Ex. 13 at 1-2 (Montgomery Decl. {J 2, 3, 4, 5, 6); see SSA Ex. 11; Tr.
21-25.

Investigator Montgomery testified, credibly, that, on September 25, 2013, he observed
Respondent Denisse Bonilla driving a white 2013 Kia Optima, which was registered in
er name. He saw her drive to her residence and park the car in her driveway. She then
left the car and entered her home. SSA Ex. 13 at 3 (Montgomery Decl. J 16, 17); SSA
Ex. 6 at 5 (offering a more detailed description of the investigator’s observations); SSA
Ex. 18 (video surveillance of Respondent Denisse Bonilla, taken September 25, 2013);
see SSA Ex. 10 at 4, 11 (indicating vehicle registration).

Travel. During this time that Respondent Denisse Bonilla was claiming to be disabled
because her anxiety and panic attacks confined her to her home, she was vacationing at
Disney Quest, Busch Gardens, and in New York City, as well as other locations, and
posting pictures from these excursions on the Bonilla’s personal Facebook account. SSA
Ex. 12. The pictures show an active and engaged woman vacationing with her family.

Respondent’s statements to examining psychologist. At SSA’s direction, on

September 3, 2013, Respondent Denisse Bonilla was examined by a psychologist to
determine her ongoing eligibility for benefits. She told the examiner that she had only an
8" grade education and that her English was limited, so much so that her husband acted
as a translator.» SSA Ex. 19 at 1, 2. She claimed that she had suffered from anxiety and
panic attacks since “9-11,” when she witnessed a plane hitting the twin towers in New
York. She complained of flashbacks and auditory hallucinations of airplanes. SSA Ex.

19.

These statements were inconsistent with statements she earlier gave to SSA. In her initial
application for benefits, filed in 2005, she admitted that she speaks and understands
English. SSA Ex. 19 at 1. In that initial application, she also said that she had completed
two years of college and trained as a dental assistant. SSA Ex. 19 at 10. At that time, she
claimed that she was disabled by breast cancer. SSA Ex. 19 at 5. As recently as July

> An individual’s education and proficiency in English can affect her eligibility for
disability benefits. See 20 C.F.R. Part 404, subpart P, Appendix 2.
2013, on the Continuing Disability Review Report, she admitted that she spoke and
understood English. SSA Ex. 3 at 1.

She completed all of her SSA forms and her automobile purchase documents in English.
The family’s Facebook postings and frequent interactions with school teachers were all in
English. Respondent’s participation in this hearing was coherent and in English.

Respondent Denisse Bonilla’s explanations. Respondent Denisse Bonilla offers
inconsistent defenses to the overwhelming evidence against her. On the one hand, she
claims that she did not intentionally make the false representations. On the other hand,
she claims that those representations are correct.

With respect to the misrepresentations upon which this CMP is based, she claims that she
misunderstood SSA’s questions: “I answered the questions according to the way the

Social Security advised .... They advised that I answer the questions according to the
way I felt on that day.”; “I answered the question as it was asked.”; ”[F]or me ‘go out’
means to dress up and go somewhere. ... Reason why I answered the way that I did.”

But at the same time, she reiterates that she is unable to drive and doesn’t leave the house
due to her panic attacks, which shows that she fully intended to convey that information
to SSA. R. Br.

She does the same with regard to her proficiency in English. She denies telling the
psychologist that she spoke limited English but also claims that Javier translates for her
because she speaks limited English. But then she says “We never claimed that Denisse
didn’t speak English” and admits that her SSA doctor’s appointments and this hearing
were conducted in English. R. Post-hrg. Br. at 1.

With respect to the pictures posted on Facebook, Respondent Denisse Bonilla was
evasive about when she went to the various vacation spots (Disney Quest, Busch
Gardens), only insisting that her children were “small . . . not school age yet.” Tr. 50, 52,
55. She conceded that the Bonillas posted the pictures on July 26, 2011, but maintained
that they were taken prior to 2005. Tr. 43. But this was not credible because the smaller
of the two children in those pictures was born in 2005 and the children in the pictures are
not infants. SSA Ex. 12 at 7-11; Tr. 56;° see SSA Ex. 16 at 1 (Young Decl. 4 1)

One of the photographs shows Respondent Denisse Bonilla standing with her family next
to the subway sign for the Times Square/42™ Street subway station. This is hardly a
place one would expect to find someone who is afraid to be in public. SSA Ex. 12 at 11.
That picture was, in fact, taken sometime in or after July 2011. In the picture’s
background is a billboard advertising the movie, Cowboys and Aliens, which was

® Respondent Denisse Bonilla testified that her younger child was born in 2008, but she
later amended that to say that she was born in 2005. Tr. 44, 56.
released in July 2011. SSA Ex. 12 at 11; May 18, 2015 Post-hearing Order. Respondent
Denisse Bonilla holds a shopping bag and admitted that she had been shopping that day.
Tr. 57. This is also surprising for someone who is only able to shop on-line with the
assistance of her husband.

Finally, although Respondent tacitly acknowledges that SSA witnesses observed and
spoke to her and detected no signs of mental illness or other abnormal behavior, she
points out that they are not physicians and not qualified to determine whether she
suffered from a disabling mental impairment. R. Post-hrg. Br. But the issue here is not
er medical diagnosis; the issue is whether she misrepresented her daily activities and
abilities. The credible testimony of these witnesses establishes that she did. She could
not have stayed home all day if she regularly took her child to school. She was not

aving panic attacks when she went outside if she regularly took her child to school,
engaged the teacher in normal conversation, participated normally in the purchase of a
car, and went on trips and vacations, including to amusements parks and even New York
City. Someone who is afraid of crowds would not be shopping in and around Times
Square. Further someone who is afraid of crowds would not select frequent vacations to
amusement parks (at least 6 trips since the onset of her disability) and New York City nor
attend stadium events. Tr. 51, 53,54; SSA Ex. 12. Additionally, her vacation in
Manhattan is a surprising choice for someone with a debilitating fear of “tall buildings.”
SSA Ex. 12 at 7, 8, 9, 11, 19.

Compelling evidence thus establishes that Respondent Denisse Bonilla made false
statements and representations to SSA for its use in determining her ongoing eligibility
for Social Security disability benefits.

2. The IG proposes a reasonable penalty, $20,000,
against Respondent Denisse Bonilla.

The IG may impose a CMP of not more than $5,000 for each false statement or
misrepresentation. Act § 1129(a)(1); 20 C.F.R. §§ 498.103(a), 498.104.

I now apply the regulatory criteria to assess the appropriateness of the penalty. I am
specifically authorized to affirm, deny, increase, or reduce the penalties proposed by the
IG. 20 C.F.R. § 498.220. In determining the appropriateness of the penalty, I must
consider: 1) the nature of the statements and representations and the circumstances under
which they occurred; 2) the degree of culpability of the person committing the offense; 3)
the history of prior offenses of the person committing the offense; 4) the financial
condition of the person committing the offense; and 5) such other matters as justice may
require. 20 C.F.R. § 498.106.

I note that Respondent Denisse Bonilla has no history of prior offenses.
With respect to her financial condition, the respondent bears the burden of establishing
that her financial condition prevents her from paying the penalty. SSA v. Clara Sloan,
DAB CR1081 (2003), Recommended Decision to Decline Review, App. Div. Dkt. No. A-
04-03 at 2 (Feb. 9, 2004) (finding “no basis to disturb the ALJ’s . . . legal conclusions.”).
Respondent Denisse Bonilla initially failed to return to the IG a financial disclosure form
for its use in determining her ability to pay a penalty. See SSA Ex. 7. The hearing
request that she and her husband filed jointly includes Javier’s financial disclosure form,
which attributes no income or assets to Respondent Denisse Bonilla — even the house is
purportedly owned individually by Javier. On the other hand, the form also lists the 2013
Kia, which we know Denisse Bonilla owns. Respondent Denisse Bonilla failed to submit
reliable and comprehensive evidence of her financial condition. However, even
accepting that her income and assets are limited, weighing this against the other factors, I
affirm the amount of the CMP.

With respect to the other factors, I find that her dissembling has been substantial and
repeated, continuing up through the time of her hearing and beyond. She has made
substantially more than four false statements to SSA. As listed above, in her August 26,
2013 function report, she made eight false statements. SSA Ex. 4 at 1- 2, 4, 5-7. In her
request for reconsideration, she made at least three. SSA Ex. 5 at 1,5. And she has
misrepresented her abilities in other respects, particularly with respect to her level of
education and fluency in English.

She has offered no evidence to mitigate her offenses, but persists in claiming that she
made no false statements. Her degree of culpability is substantial and would justify a
CMP greater than that imposed here.

Finally, I note that the integrity of the disability system depends on each claimant
accurately describing her functional abilities, so that SSA can determine whether she
qualifies for benefits. Where, as here, a claimant deliberately misrepresents her
functional capacity, she undermines the integrity of that system.

Conclusion

Respondent Denisse Bonilla violated section 1129 of the Act when she knowingly
misrepresented material facts to SSA for its use in determining her eligibility for Social
Security disability insurance benefits. I consider the $20,000 CMP reasonable.

/s/
Carolyn Cozad Hughes
Administrative Law Judge
